Title: To Thomas Jefferson from William H. Cabell, 10 June 1806
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            Richmond. June 10. 1806
                        
                        My brother Joseph C Cabell who will deliver you this letter has just returned from Europe where he has been
                            for several years past in pursuit of health & information. I take the liberty to make him known to you; & to assure
                            you I shall feel myself much gratified by any attentions or civilities you may do him the honor to shew him during his
                            short stay in Washington 
                  I have the honor to be with great respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    